Citation Nr: 0210093	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-06 696	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 3, 
1943 to March 27, 1946 and Regular Philippine Army service 
from March 28, 1946 to March 28, 1946.  He died July [redacted], 
1997; the appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the RO 
located in Manila, Philippines.

In March 2001, the Board remanded the appellant's claim to 
the RO for further development.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997; the immediate cause of 
death was pneumonia.  Arthritis was listed as an antecedent 
cause of death.

2.  At the time of the veteran's death, he was service-
connected for paresis of the right lower extremity secondary 
to a lumbosacral spine injury and for scars of the right 
lower joint of the left arm.

3.  Pneumonia and/or arthritis were not manifested in service 
or in the first postservice year and are not shown to have 
been related to service.



CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1310, 
5017 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and medical evidence 
necessary to substantiate her claim of service connection for 
the cause of the veteran's death.  The appellant was provided 
with copies of the March 1999 and October 1999 rating 
decisions, an October 1999 statement of the case, and June 
2000 and May 2002 supplement statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  Additionally, in March 2001, the 
appellant was sent a letter informing her of the VCAA and of 
the evidence necessary to substantiate her claim.  She was 
requested to provide specific information regarding her 
claim.  To date, the appellant has not responded to such 
request.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claims at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background

The veteran's service medical records show that in 1945, he 
fell from a truck, injuring his lumbarsacral spine.  Medical 
reports from December 1945 to January 1946 show that the 
veteran was treated for a persistent cough.  A March 1946 
service discharge examination revealed the veteran had some 
rales in the right lung; however, a diagnosis of pneumonia 
was not found.  The report was negative for any findings or 
complaints regarding arthritis.

A February 1950 VA examination report reveals diagnoses of 
residuals of injury; healed scars, right arm and right 
mandible; old healed fracture with deformity, upper border of 
right sacrum probably involving L5; old healed fracture both 
rami of ischum with upward tilting of pelvis to the right; 
limitation of motion of lumbosacral spine; and paresis with 
slight atrophy, right lower extremity, moderate secondary to 
lumbo sacral injury.

The RO, in a June 1950 rating decision, granted service 
connection for moderate paresis of the right lower extremity 
secondary to a lumbosacral spine injury and assigned a 40 
percent rating, effective from September 1949.  The RO also 
granted service connection for scars of the right lower joint 
of the left arm, assigning a noncompensable rating, effective 
from September 1949.  The above ratings remained in effect 
until the veteran's death.

On March 1958 VA examination, the veteran complained of pain 
and numbness in the lumbosacral spine and weakness of the 
right lower extremity.  Chest X-ray studies showed left upper 
lung scarring, (possibility of pulmonary tuberculosis), and 
old fracture pelvis and sacrum.  The examination reports 
showed diagnoses of residual injury to the lumbosacral spine, 
old fractures of the right acetabulum and upper portion of 
the right half of the sacrum, and slight paresis of the right 
lower extremity was diagnosed

A January 1982 private examination reveals diagnoses of 
neuritis of the left upper arm (complete paralysis of the 
left hand) secondary to an injury sustained during World War 
II; rheumatoid arthritis of the lower extremities; and right 
ear deafness.

An August 1990 field examination reveals that the veteran was 
not bedridden.

A veteran's death certificate shows that he died on July [redacted], 
1997, due to pneumonia an antecedent cause of death was 
arthritis.  He had no attendant at the time of death.

In July 1998, the appellant filed a claim of service 
connection for the cause of the veteran's death.

In support of her claim, the appellant submitted reports from 
a July 1997 hospital stay.  A July 1997 chest x-ray study 
conducted during this hospitalization was unremarkable.

A certification statement from the municipal health officer 
was received in October 1998.  The health officer stated that 
he did not attend the veteran.  The health officer stated 
that when the relatives of the veteran came to secure the 
death certificate, the cause of death was listed based upon 
the history given by the relatives.  The officer noted that 
the past history of the veteran revealed he had undergone a 
short course of chemotherapy on his pulmonary tuberculosis 
last November 1996.

A medical certificate dated in July 1998 reveals the veteran 
was hospitalized from July 12, to July 18, 1997 with a 
diagnosis of cor pulmonale.

Received in September 1999 were chest X-ray studies from 1996 
to 1998.  A November 1996 study showed an impression of 
pulmonary tuberculosis, moderately far advanced.  March 1998 
studies showed right lung density, cavity density.  The 
impression was pulmonary tuberculosis, right cavity. 

A certificate of treatment/confinement dated in August 1999 
revealed moderately far advanced pulmonary tuberculosis.  A 
certificate of treatment/confinement dated in December 1999 
revealed the veteran had a past medical history of malaria, 
beriberi, anemia and bleeding peptic ulcer.

In 2002, the RO received a VA medical opinion regarding the 
cause of the veteran's death.  The VA doctor stated that a 
review of the records showed that the cause of death on the 
death certificate was pneumonia and the antecedent cause was 
arthritis.  The doctor stated that based on the available 
information regarding the veteran's admission at that time, 
it was difficult to categorically state whether this was true 
since there was no note of the course in the wards which 
would give a more concrete idea regarding the cause of death.  
The VA doctor noted the veteran was service-connected for a 
lumbosacral injury which resulted in paresis of the right 
lower extremity.  The examiner stated that the only way that 
this particular service-connected disability could have 
contributed to the veteran's death is if he had been rendered 
bedridden because of his injury.  She stated that such would 
have predisposed the veteran to the development of pneumonia.  
The VA doctor noted, however, that there was no note in the 
record that the veteran's service-connected disability had 
rendered him bedridden and sedentary.

III.  Analysis

At the outset, the Board notes that the appellant, in March 
2001, was requested by the RO to provide information 
regarding the names, addresses and approximate dates of 
treatment of all doctors and hospitals who treated the 
veteran during his lifetime.  The RO informed the appellant 
that clinical documents rather than medical summaries were 
needed.  The appellant failed to submit the information 
requested.  Thus, the claim will be decided based on the 
evidence of record

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the veteran was service-connected 
for paresis of the right lower extremity, secondary to a 
lumbosacral spine injury.  The veteran was also service-
connected for scars of the right lower joint of the left arm.

As previously noted, the veteran's death certificate shows 
that he died in July 1997, over 50 years following service 
discharge.  The cause of death was listed as pneumonia and 
that the antecedent cause of death was arthritis.  The claims 
file raises the question as to credibility with respect to 
the cause of death as listed on the death certificate.  In 
this regard, the Board notes that the municipal health 
officer stated that she did not attend to the veteran and 
that the listed cause of death noted on the death certificate 
was based on information received from the veteran's 
relatives.  

Even assuming the validity of the death certificate, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  In this regard, there is no evidence 
linking pneumonia and/or arthritis to service or to the 
veteran's service-connected disorders.  Although the 
veteran's service medical records show he was treated for 
persistent coughs in December 1945 and January 1945 and that 
his discharge examination shows some rales of the right 
lungs, there is no diagnosis of pneumonia found in the 
veteran's service medical records.  Additionally, the service 
medical records are negative for any complaints or diagnosis 
of arthritis.  

Postservice medical records do not show a diagnosis of 
arthritis until 1982, several decades following the veteran's 
service discharge.  At that time, he was diagnosed as having 
rheumatoid arthritis.  Traumatic arthritis was not diagnosed.  
Service incurrence may not be presumed for arthritis since 
such disorder was not diagnosed within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.307, 
3.309.  Medical reports from 1996 show that the veteran was 
diagnosed as having pulmonary tuberculosis.  When 
hospitalized in July 1997, he was diagnosed as having cor 
pulmonale.  

In 2002, a VA physician noted that the only way the veteran's 
service-connected lumbosacral injury, resulting in paresis of 
the right lower extremity could have contributed to the 
veteran's death is if such disability had rendered him 
bedridden, which would have predisposed him to the 
development of pneumonia.  The physician further stated that 
there is no evidence of the veteran being bedridden due to 
service-connected disability.  The Board observes that an 
August 1990 field examination report reveals that the veteran 
was not bedridden.  Thus, given the VA physician's opinion, 
it is determined that the veteran's service connected 
lumbosacral spine injury with paresis of the lower extremity 
did not cause or contribute to the veteran's death.

Since the appellant failed to submit the requested 
information regarding the veteran's postservice medical 
treatment, the VA physician could not opine as to whether the 
veteran's causes of death (pneumonia and arthritis) were 
related to or were incurred in service.

Assertions by the appellant, to the effect that the veteran's 
death is due to service or to his service-connected 
disabilities, are not sufficient to substantiate her claim, 
since, as a lay person, she is incompetence to give a medical 
opinion on such matters.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In sum, there is no competent medical evidence that the 
service-connected disabilities caused or contributed to 
death, or that the actual cause of death (pneumonia and 
arthritis) is linked to service or linked to the service-
connected disabilities.  Thus, the claim for service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

